UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


    FRANK LLP,

                 Plaintiff,

         v.
                                                          Civil Action No. 16-cv-2105 (DLF)
    CONSUMER FINANCIAL PROTECTION
    BUREAU,

                 Defendant.


                                 MEMORANDUM OPINION

        Since its inception in February 2016, this FOIA dispute has dwindled to a single issue:

whether the Consumer Financial Protection Bureau appropriately withheld portions of two

investigational hearing transcripts under 5 U.S.C. § 552(b)(7)(E). Before the Court are the

parties’ cross-motions for summary judgment. For the reasons that follow, the Court will grant

summary judgment in favor of the CFPB.

I. BACKGROUND 1

        In February 2016, Frank LLP (Frank) submitted a FOIA request to the Consumer

Financial Protection Bureau (CFPB) seeking documents related to the CFPB’s enforcement

action against—and eventual consent order with—Portfolio Recovery Associates (PRA). Lazier

Decl. ¶ 5, Dkt. 16-3. Frank represents plaintiffs in a lawsuit against PRA and believes that

“[r]ecords and information in the CFPB’s possession that pertain to the CFPB’s findings against

PRA and its attorneys constitute evidence that would greatly strengthen the claims of the


1
 The facts here are recited in the light most favorable to Frank LLP, as they must be in
considering the CFPB’s motion for summary judgment. See Chambers v. U.S. Dep’t of Interior,
568 F.3d 998, 1003 (D.C. Cir. 2009).
plaintiffs and putative class” in that lawsuit. Pl.’s Opp’n & Cross-Mot., Dkt. 20 at 3. After

submitting its request, Frank entered into a series of back-and-forths with the CFPB that included

various administrative denials, appeals, and—after Frank filed suit—productions. See Lazier

Decl. ¶¶ 5–21, Dkt. 16-3 (describing the process). The final production included redacted

versions of two investigational hearing transcripts from the CFPB’s interviews of two PRA

employees. Id. ¶ 21; see also Pl.’s Opp’n & Cross-Mot., Dkt. 20 at 7. The CFPB invoked

exemption 7(E) as the basis for the redactions. Pl.’s Opp’n & Cross-Mot., Dkt. 20 at 7; see also

5 U.S.C. § 552(b)(7)(E).

         In June 2017, the parties filed a joint status report indicating that they had “narrowed the

known issues in this matter to redactions within [the] two transcripts.” Dkt. 14 at 1. The Court

ordered briefing, Dkt. 15, and the parties filed cross-motions for summary judgment, Dkts. 16,

20, 21. The case was reassigned to the undersigned judge on December 4, 2017.

II. LEGAL STANDARDS

         Rule 56 of the Federal Rules of Civil Procedure mandates that “[t]he court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). In FOIA

litigation, when a federal agency moves for summary judgment, all facts and inferences must be

viewed in the light most favorable to the requester, and the agency bears the burden of showing

that it complied with FOIA. Chambers v. U.S. Dep’t of Interior, 568 F.3d 998, 1003 (D.C. Cir.

2009).

         To prevail under Rule 56, a federal agency “must prove that each document that falls

within the class requested either has been produced, is unidentifiable, or is wholly exempt from

[FOIA’s] inspection requirements.” Perry v. Block, 684 F.2d 121, 126 (D.C. Cir. 1982) (per



                                                   2
curiam) (quoting Nat’l Cable Television Ass’n, Inc. v. F.C.C., 479 F.2d 183, 186 (D.C. Cir.

1973)). The agency must explain in reasonable detail why an exemption applies to any withheld

records. Judicial Watch, Inc. v. Food & Drug Admin., 449 F.3d 141, 147 (D.C. Cir. 2006).

       “[T]he vast majority of FOIA cases can be resolved on summary judgment.” Brayton v.

Office of the U.S. Trade Representative, 641 F.3d 521, 527 (D.C. Cir. 2011). That is in part

because “[t]he peculiarities inherent in FOIA litigation, with the responding agencies often in

sole possession of requested records and with information searches conducted only by agency

personnel, have led federal courts to rely on government affidavits to determine whether the

statutory obligations of the FOIA have been met.” Perry, 684 F.2d at 126. Accordingly, “[i]n

FOIA cases, summary judgment may be granted on the basis of agency affidavits if they contain

reasonable specificity of detail rather than merely conclusory statements, and if they are not

called into question by contradictory evidence in the record or by evidence of agency bad faith.”

Judicial Watch, Inc. v. U.S. Secret Serv., 726 F.3d 208, 215 (D.C. Cir. 2013) (internal quotations

and alterations omitted). In the absence of evidence to the contrary, the agency’s affidavit is

presumed to have been submitted in good faith. SafeCard Servs., Inc. v. S.E.C., 926 F.2d 1197,

1200 (D.C. Cir. 1991).

       Here, the CFPB has withheld portions of two investigational hearing transcripts and

invoked exemption 7(E). That exemption allows agencies to withhold

       records or information compiled for law enforcement purposes, but only to the extent that
       the production of such law enforcement records or information . . . would disclose
       techniques and procedures for law enforcement investigations or prosecutions, or would
       disclose guidelines for law enforcement investigations or prosecutions if such disclosure
       could reasonably be expected to risk circumvention of the law.

5 U.S.C. § 552(b)(7)(E). The parties dispute whether the withheld materials qualify under this

exemption.



                                                 3
III. ANALYSIS

       Frank does not appear to dispute, and the Court has little trouble concluding, that the

investigational hearing transcripts at issue were “compiled for law enforcement purposes.” 5

U.S.C. § 552(b)(7). An agency satisfies this requirement when it “establish[es] a rational nexus

between [an] investigation and one of the agency’s law enforcement duties and a connection

between an individual or incident and a possible security risk or violation of federal law.”

Blackwell v. FBI, 646 F.3d 37, 40 (D.C. Cir. 2011) (quoting Campbell v. Dep’t of Justice, 164
F.3d 20, 32 (D.C. Cir. 1998)). “[L]aw enforcement purposes” include both civil and criminal

matters. Tax Analysts v. IRS, 294 F.3d 71, 77 (D.C. Cir. 2002). As the CFPB notes, “the very

fact that the two transcripts are responsive to Frank LLP’s FOIA request demonstrates that the

transcripts were compiled for law enforcement purposes” because Frank “sought documents that

the Bureau ‘relied upon’ in making a specific finding of fact in the Bureau’s consent order with

PRA, which resolved an enforcement action against PRA.” Def.’s Mot., Dkt. 16 at 8 (citing

Lazier Decl. ¶ 5, Ex. A, Dkt. 16-3; Dkt. 1, Ex. C).

       Frank’s main argument is that “[t]he CFPB’s methods in questioning PRA’s professional

affiants do not amount to ‘techniques and procedures’ for purposes of Exemption 7(E)

withholding, because the CFPB could not have employed any interviewing methods that are

particularly unknown to the public.” Pl.’s Opp’n & Cross-Mot., Dkt. 20 at 9. But decisions

from other judges of this court show that investigative questioning can qualify as such a

“technique” or “procedure.” In Barouch v. United States Department of Justice, the court

allowed the Bureau of Alcohol, Tobacco, Firearms, and Explosives (ATF) to withhold portions

of an ATF interview because ATF explained that the withheld information related to

“questioning techniques used by the ATF agents and local law enforcement agents” and



                                                 4
disclosure of “how law enforcement agents and officers question suspects and the tactics they

use could lead to criminals using maneuvers to circumvent the law enforcement measures.” 87
F. Supp. 3d 10, 30 n.13 (D.D.C. 2015) (internal quotations omitted). 2 Releasing the information

could have “permit[ted] individuals to prepare responses to counter these law enforcement

strategies” and thereby “hinder[ed] future use of these tactics.” Id. So too here: the redacted

materials “contain the specific questions asked by Bureau investigators of two of PRA’s affiants,

including the specific information and types of information sought, the manner of questioning,

the sequencing of questioning, and the manner and sequencing of follow-up questions on specific

items of interest,” and “[i]f entities were aware of this information, they could coach future

witnesses in similar cases on how to avoid providing incriminating information, hindering the

future use of these investigative techniques.” Petersen Decl. ¶¶ 15, 18, Dkt. 16-2. 3

       Similarly, in Rosenberg v. United States Department of Immigration & Customs

Enforcement, the court granted summary judgment to the FBI when it withheld a questionnaire


2
  Frank argues Barouch is “wholly inapposite” because the agency there won “only because” the
requester failed to object to the withholding. Pl.’s Opp’n & Cross-Mot., Dkt. 20 at 12–13. But
the Barouch court reached the merits, notwithstanding the plaintiff’s failure to object:

       Plaintiff does not challenge defendants’ withholdings based on FOIA Exemption 7(E),
       but the Court considers them anyway. . . . Although plaintiff has not specifically
       challenged this withholding, defendants have the burden to justify their reliance on any
       FOIA exemption, and neither defendants’ pleadings nor the Boucher declaration
       addresses this withholding. Still, the Court finds that the explanation in the Vaughn
       Index provides a sufficient basis upon which to conclude that defendants have carried
       their burden to justify this particular withholding, especially in light of plaintiff’s failure
       to object to it.

Barouch, 87 F. Supp. 3d at 29, 30 n.13 (internal citations omitted).
3
  The CFPB filed a redacted version of the Petersen declaration along with its motion for
summary judgment. See Dkt. 16-2. The CFPB then moved for leave to file an unredacted
version ex parte and in camera, Dkt. 17, and the judge previously assigned to this case granted
that motion. The Court has since received and reviewed the unredacted declaration, which adds


                                                  5
prepared by an FBI special agent investigating allegations of obstruction of justice. 13 F. Supp.
3d 92, 113–14 (D.D.C. 2014). The questionnaire contained “specific questions, the rationale for

a particular question, and recommendations to be followed by [Special Agents] conducting the

interrogation.” Id. at 113 (quoting FBI declaration). The Court concluded that the questionnaire

was properly withheld under exemption 7(E) because “[r]elease of the redacted questions would

disclose what the FBI deems relevant to investigating obstruction of justice cases,” because “the

redacted information includes the FBI’s rationale for one particular question as well as

recommendations of follow-up questions,” and because the FBI “logically and reasonably

explained how releasing what the FBI deems relevant to obstruction of justice investigations

would allow criminals to ‘adjust their responses and behavior to circumvent the law.’” Id. at 114

(quoting FBI declaration).

       Frank attempts to distinguish Rosenberg on the ground that the questionnaire “disclosed

questions that the agency might have asked” and thus provided “a meticulous blueprint covering

every possible question-and-answer eventuality.” Pl.’s Opp’n & Cross-Mot., Dkt. 20 at 12

(emphasis in original). But first, it is not clear which way that cuts—the fact that the transcripts

here contain actual instead of potential questions may actually reveal more about what the CFPB

ultimately considers important. And second, even assuming this fact cuts in Frank’s favor, the

difference is only in the quantity—not the quality—of information disclosed: even if only some

rather than all potential avenues of CFPB investigative questioning are revealed, they still reveal

“what the [CFPB] deems relevant to [Consumer Financial Protection Act and Fair Debt

Collection Practices Act] investigations.”


detail about the questions and information contained in the withheld materials. To avoid
disclosing that information, the Court here quotes and cites only to unredacted portions of the
initially filed declaration.

                                                  6
       Frank cites an out-of-circuit case, American Civil Liberties Union Foundation v.

Department of Homeland Security, for the proposition that “[a]sking well-known law-

enforcement arrest questions in a particular order does not amount to a ‘technique.’” 243 F.

Supp. 3d 393, 404 (S.D.N.Y. 2017); Pl.’s Opp’n & Cross-Mot., Dkt. 20 at 10–11. But that case

involved “routine questioning” that Customs and Border Protection used with “more than 500”

children and that were “well known” through “filmed arrests,” copies of interviews that had been

made available to lawyers, and “the 57-episode Border Wars [television] series.” ACLUF, 243
F. Supp. 3d at 404–05. The record here does not demonstrate that level of publication; to the

contrary, the CFPB’s declaration details the ways in which the CFPB keeps investigational

hearing transcripts confidential. See Petersen Decl. ¶¶ 10–13, Dkt. 16-2. 4 Additionally, the

ACLUF court expressly declined to adopt reasoning from this Court allowing withholding even

for some well-known techniques. 5 At any rate, to the extent the ACLUF decision conflicts with




4
  Frank also argues that the CFPB “necessarily reveal[ed]” its questions to the PRA employees it
interviewed “during the underlying investigation,” that those employees “undoubtedly” shared
the questions with their supervisors and “likely” shared them at industry group meetings, and
that the questions are consequently widely known. Pl.’s Opp’n & Cross-Mot., Dkt. 20 at 15.
But as the CFPB points out, that argument proves too much: if sharing interview questions
during the interview itself automatically stripped the questions of exemption 7(E) protection,
other cases in this court should have come out the other way. See, e.g., Barouch, 87 F. Supp. 3d
at 30 n.13 (exempting portions of “Interview of David Barouch”); Piper v. U.S. Dep’t of Justice,
294 F. Supp. 2d 16, 30 (D.D.C. 2003) (“Releasing the questions and answers of FBI
administered polygraph examinations has the potential to allow a cunning criminal to extrapolate
a pattern or method to the FBI’s questioning technique.”).
5
 Compare Judicial Watch, Inc. v. U.S. Dep’t of Commerce, 337 F. Supp. 2d 146, 181 (D.D.C.
2004) (“[E]ven commonly known procedures may be protected from disclosure if the disclosure
could reduce or nullify their effectiveness.” (quoting Judicial Watch, Inc. v. FBI, 2001 WL
35612541, at *8 (Apr. 20, 2001))), with ACLUF, 243 F. Supp. 3d at 404 (“[T]he CBP . . .
argu[es] that even ‘generally known’ techniques and procedures may be withheld if disclosure
would nullify their effectiveness. . . . However, the Second Circuit has not adopted that
exception.”).

                                                7
decisions in this circuit, the Court finds Barouch and Rosenberg more convincing and concludes

that the questioning at issue qualifies as a “technique” or “procedure” under exemption 7(E).

        The parties disagree about whether the CFPB must also demonstrate that “disclosure

could reasonably be expected to risk circumvention of the law,” 5 U.S.C. § 552(b)(7)(E), and

offer competing statutory analyses. Compare Def.’s Mot., Dkt. 16 at 11–13, with Pl.’s Opp’n &

Cross-Mot., Dkt. 20 at 13–14. But the Court need not reach this issue because the CFPB has

shown such a risk of circumvention, whether it was required to or not. The bar is not high: “the

exemption looks not just for circumvention of the law, but for a risk of circumvention; not just

for an actual or certain risk of circumvention, but for an expected risk; not just for an undeniably

or universally expected risk, but for a reasonably expected risk; and not just for certitude of a

reasonably expected risk, but for the chance of a reasonably expected risk.” Blackwell, 646 F.3d

at 42 (quoting Mayer Brown LLP v. IRS, 562 F.3d 1190, 1193 (D.C. Cir. 2009)). So “[r]ather

than requiring a highly specific burden of showing how the law will be circumvented, exemption

7(E) only requires that the [agency] demonstrate logically how the release of the requested

information might create a risk of circumvention of the law.” Id. (quoting Mayer Brown, 562
F.3d at 1194).

        The CFPB has cleared this “relatively low bar.” Id. The Petersen declaration avers that

disclosure of the redacted portions of questioning would “provide a blueprint to other entities not

yet under investigation, or currently under investigation, of the types of information the Bureau

seeks in an [investigational hearing] to determine whether there have been violations of law,

particularly with respect to the filing of affidavits in debt collection litigation,” and that those

entities could then “coach future witnesses in similar cases on how to avoid providing

incriminating information, hindering the future use of these investigative techniques, and thus



                                                   8
lead to circumvention of the law.” Petersen Decl. ¶ 18, Dkt. 16-2. The CFPB has also identified

a risk that “knowing the type of information on which the Bureau relies, including documents, to

establish violations for conduct similar to that of PRA increases the risk that other entities under

the Bureau’s supervision will create or not create specific documents, such as policies,

procedures, or training materials just to avoid liability.” Def.’s Reply, Dkt. 21 at 14 (citing

Petersen Decl. ¶ 18). As in Rosenberg, the Court concludes that this is a “logical[] and

reasonabl[e]” explanation of how disclosure would “allow criminals ‘to adjust their responses

and behavior to circumvent the law.’” Rosenberg, 13 F. Supp. 3d at 114 (quoting FBI

declaration).



                                         CONCLUSION

       For the foregoing reasons, the Court grants the CFPB’s Motion for Summary Judgment

and denies Frank’s Cross-Motion for Summary Judgment. A separate order consistent with this

decision accompanies this memorandum opinion.




                                                              ________________________
                                                              DABNEY L. FRIEDRICH
                                                              United States District Judge
Date: September 4, 2018




                                                  9